Citation Nr: 0905319	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  05-39 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for a left knee 
disability, on a schedular basis.

2.  Entitlement to a compensable rating for a left knee 
disability, on an extraschedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from November 1985 to 
September 1997.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The issues of entitlement to an increased rating for hearing 
loss and flat feet were withdrawn by the Veteran in July 
2008, and are no longer on appeal.

The issue of entitlement to a compensable rating for a left 
knee disability on an extraschedular basis addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's left knee disability is manifested by x-ray 
evidence of arthritis and painful motion.


CONCLUSION OF LAW

The criteria for a rating of 10 percent, but no higher, for 
the Veteran's left knee disability, are met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.59, 4.71a, Diagnostic Codes 5003, 5257 (2008).




(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's increased rating claim, 
§ 5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) and conforming to Vazquez 
standards was sent to the Veteran with respect to his claim 
for increased rating in May 2008.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
private treatment records and providing an examination when 
necessary.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Service treatment records are associated with the claims 
folder, as are post-service VA treatment records, private 
treatment records, and VA examinations.  There is no 
indication that there are any outstanding pertinent documents 
or records that have not been obtained, or that are not 
adequately addressed in documents or records contained within 
the claims folder.  The Veteran has also not indicated any 
intention to provide additional evidence in support of his 
claim. 

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 .3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).


II.  Entitlement to a Compensable Rating for a Left Knee 
Disability

Service connection for a left knee disability was established 
by an August 1998 rating decision, at which time a 0 percent 
rating was assigned, effective from October 1997.  A March 
2005 rating decision continued the noncompensable rating.  
The Veteran is requesting an increased rating.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2008).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  While the Veteran's 
entire history is reviewed when making a disability 
determination, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In its evaluation, the Board shall consider all information 
and lay and medical evidence that is of record.  When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).

In Deluca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints, including 
the ability to perform the normal working movements of the 
body with normal excursion, speed, coordination, and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration 
limitation of motion.  38 C.F.R. § 4.40 (2008).  The factors 
of disability reside in reductions of their normal excursion 
of movements in different planes.  Inquiry will be directed 
to these considerations: (a) less movement than normal; (b) 
more movement than normal; (c) weakened movement; (d) excess 
fatigability; (e) incoordination, impaired ability to execute 
skilled movements smoothly; (f) pain on movement, swelling, 
deformity or atrophy of disuse; instability of station, 
disturbance of locomotion, and interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (2008).

The Board has considered the entire record, including the 
Veteran's VA clinical records and private treatment records.  
These show complaints and treatment, but will not be 
referenced in detail, as they do not provide information to 
rate the disability.  The Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the 
evidence pertinent to the rating criteria and the current 
disability.

The Veteran contends that his left knee disability is more 
severe than what is represented by a noncompensable rating.  
He asserts that he is in constant pain and discomfort due to 
inflammation, instability, and locking of the knee. 

The Veteran is currently receiving a noncompensable rating 
for his left knee disability pursuant to Diagnostic Code 
5257, which contemplates knee impairment manifested by 
recurrent subluxation or lateral instability.  Under that 
Code section, to receive a compensable rating of 10 percent, 
the evidence must demonstrate slight impairment with 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2008).

The Board has reviewed the competent evidence during the 
rating period in question, and finds that such records 
reflect a noncompensable rating under Diagnostic Code 5257.  
Upon VA examination in February 2005, some mild crepitation 
was palpable with passive flexion/extension and a tendency 
towards "popping" of the left iliotibial band with passive 
flexion and extension.  However, the McMurray test was within 
normal limits, there was no joint instability, and there was 
a negative Lachman's sign.  The Veteran was afforded an 
additional VA examination in March 2008.  The examiner noted 
no instability or subluxation.

The Board has contemplated whether any other Diagnostic Code 
will permit for an increased rating.  In this case, there is 
evidence of arthritis and painful motion.   A separate rating 
for arthritis, Diagnostic Code 5003, can be based upon x-ray 
findings and painful motion under 38 C.F.R. § 4.59.

When x-ray findings of arthritis are present, and a veteran's 
knee disability is evaluated under Code 5257, the veteran may 
be entitled to a separate compensable evaluation under 
Diagnostic Code 5003, if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98. 
In the present case, the objective evidence demonstrates the 
presence of arthritis in the left knee.  This was first 
confirmed by the Veteran's private physician, who diagnosed 
the Veteran with retropatellar arthrosis of the left knee in 
2002.  In November 2006, a VA outpatient record indicates an 
x-ray was taken which revealed degenerative joint disease of 
the left knee.

In this case, the evidence of record does not establish 
flexion or extension limitation to compensable degrees.  The 
VA examinations conducted in February 2005 and March 2008 
found that the Veteran's range of motion in his left knee was 
from 0 to 140 degrees.  This range of motion is not 
indicative of a compensable disability rating under 
Diagnostic Codes 5260 or 5261.  However, the Board will also 
consider whether the competent evidence establishes any 
additional functional limitation due to factors such as pain, 
weakness, incoordination, or fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45; Deluca v. Brown.

In considering additional limitation of function, the Board 
acknowledges the Veteran's long-standing complaints of knee 
pain, swelling, and stiffness.  These complaints are well 
documented in the Veteran's written claim statements.  For 
example, in a November 2005 statement, the Veteran asserted 
that his knee pain is debilitating, causes him to fall, and 
the only way to reduce the pain to a bearable level is to sit 
and elevate the leg for 30 to 45 minutes.  Additionally, 
during the VA examination in March 2008, the Veteran stated 
his knee hurts and swells intermittently with cold weather; 
he is only able to stand for 15 to 30 minutes and is unable 
to walk more than a few yards.  The record is replete with 
similar complaints of knee stiffness, soreness, and having to 
elevate his leg in order to relieve swelling and pressure.

During the VA examinations in February 2005 and March 2008, 
the examiners noted that although the Veteran had a range of 
motion of 0 to 140 degrees, he experienced pain from 0 to 140 
degrees.  The March 2008 examiner additionally noted that the 
Veteran's left knee disability has a moderate effect on daily 
activities.

Clearly, the record demonstrates by both competent medical 
evidence and subjective evidence that functional limitation 
exists.  The evidence supports a 10 percent rating for the 
left knee under Diagnostic Code 5003, based on x-ray findings 
of degenerative joint disease and evidence of pain on motion. 


ORDER

Entitlement to a 10 percent rating, but no higher, for a left 
knee disability is granted, subject to statutory and 
regulatory provisions governing the payment of monetary 
benefits.


REMAND

The Veteran has raised the issue of entitlement to a 
compensable rating for his left knee disability on an 
extraschedular basis.  During a VA examination in February 
2005, the Veteran stated he was a cook, requiring him to 
stand on his feet during an 8 hour shift, and that standing 
is the single most specific activity that increases his left 
knee pain.  The examiner reported that given the Veteran's 
job requirements, standing was equivalent to repetitive use, 
which causes increased pain for the Veteran.  Additionally, 
in the VA examination from March 2008, the Veteran stated he 
was a transportation manager and that his left knee pain 
interfered with his employment.  The examiner reported that 
the Veteran's left knee pain had significant effects on the 
Veteran's general occupation due to pain and the need to sit 
to relieve pain and swelling caused by prolonged standing.  

The Board finds that a complete adjudication is necessary.  
The authority to assign extra-schedular ratings has been 
delegated to the Under Secretary for Benefits and the 
Director of the Compensation and Pension Service, and not the 
Board.  The proper course of action is to raise the issue and 
remand it for the proper procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) and 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to submit evidence 
of interference with employment, such 
as the amount of hours he works and 
time or wages lost due to his service-
connected left knee disability.

2.  Thereafter, consider whether the 
claim must be submitted to the Director, 
Compensation and Pension Service or the 
Under Secretary for Benefits for 
extraschedular consideration under 38 
C.F.R. § 3.321 (b)(1).

If the claim remains denied, a supplemental statement of the 
case should be provided to the Veteran and his 
representative.  After the Veteran and his representative 
have had an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


